Gregory, J.
One Coffman was indebted to Wood, and to pay his indebtedness, the former assigned to the latter, without writing, so much of a judgment against one Gaston as would pay the same. The judgment was, by Coffin, placed in the control and under the management of Wood, who proceeded to issue execution thereon, and caused the money to be made by the sheriff, who paid it over to Wallace, the clerk of the court in which the judgment was ¡rendered. In the meantime, Coffin died, and Sullioan, his .administrator, refuses to recognize the assignment, and insists on the payment of the proceeds of the judgment to him. A demand was made on Wallace, at the clerk’s office, by Wood, for .the sum to which he is entitled under his assignment.
We think that this was, in equity, a good assignment to Wood, and vested in him the right to demand and receive from Wallace the money so due him. 2 Story’s Eq. Jur. §§ 1044, 1047, and the authorities there cited. The case in judgment is clearly distinguishable from the case of Slaughter et al. v. The State ex rel. Chase, Administrator of Rogers, 2 Ind. 220. Under the statute then in force, Slaughter could not have been the assignee of the judgment on his docket as a justice of the peace. R. S. 1843, p. 915, § 318. But we are not prepared to give our assent to the doctrine, that a power, coupled with an interest, is revoked by the death of the person granting it.
The judgment, is reversed, and the cause remanded to tthe .court below, with directions to overrule the demurrer ito the complaint, and for further proceedings in accordance with this opinion. Costs against the appellees.